                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON


DANIEL MASON,

          Plaintiff,

v.                                     Civil Action No. 2:20-cv-00693

CORRECTIONAL OFFICER SKYLAR SANTIAGO,
CORRECTIONAL OFFICER JOHNNIE WILSON,
CAPTAIN BRIAN PENICK, and
CORRECTIONAL OFFICER JOHN BLANKENSHIP,

          Defendants.


                               ORDER


          Pending is the defendants’ motion to dismiss the

plaintiff’s complaint, filed on June 2, 2021 (ECF No. 18).


          The plaintiff commenced this action by filing his

complaint, through counsel, in Kanawha County Circuit Court on

June 23, 2020, asserting claims arising from his allegations

that the defendant state prison officials used excessive force

against him while he was incarcerated.     See ECF No. 1-1.   The

defendants removed the action to this court on October 21, 2020.

See ECF No. 1.


          The defendants served their first set of discovery

requests on the plaintiff on December 1, 2020, and the parties

stipulated to an extension of time, until January 31, 2021, for
the plaintiff to respond.    See ECF No. 8; ECF No. 11.   On

February 23, 2021, the defendants filed a motion to compel the

plaintiff to respond to the discovery requests.    See ECF No. 12.

After a telephonic hearing, the Magistrate Judge, noting that

the defendants had agreed to give the plaintiff until March 8,

2021, to respond, ordered that the plaintiff respond by that

date and denied the motion to compel as moot.   See ECF No. 15.

The Magistrate Judge further noted the plaintiff’s counsel’s

plan to withdraw as counsel for the plaintiff if the plaintiff

failed to communicate with him and participate in discovery by

March 8, 2021.   See id.   The Magistrate Judge ordered the

plaintiff’s counsel, if withdrawal was granted, to provide a

copy of the Magistrate Judge’s order to the plaintiff and

ordered the plaintiff to comply with the discovery requests at

issue within 30 days after withdrawal was granted.    See id.


           On March 8, 2021, the plaintiff’s counsel filed a

motion to withdraw as counsel for the plaintiff.     See ECF No.

16.   Counsel explained that, despite counsel’s efforts to

communicate with the plaintiff, the plaintiff had failed to

maintain contact with counsel and had failed to participate in

discovery and that counsel had provided notice to the plaintiff

of his intent to withdraw and of the plaintiff’s obligation to

proceed with the action.    See id.




                                  2
          By a March 12, 2021 order, the court granted the

plaintiff’s counsel’s motion to withdraw.   See ECF No. 17.   The

court ordered the plaintiff to obtain new counsel by April 12,

2021, or else to proceed pro se and that, with or without

counsel, the plaintiff had, as an extension of the deadline set

by the Magistrate Judge, until April 22, 2021, to respond to the

defendants’ outstanding discovery requests.   See id.   In

accordance with the Magistrate Judge’s order, the court directed

the plaintiff’s counsel to inform the plaintiff of his

obligation to prosecute this matter and participate in discovery

and to provide the plaintiff a copy of the order granting the

motion to withdraw.   See id.   The court directed the Clerk to

transmit a copy of the order to the plaintiff at the address

provided by the plaintiff’s counsel and notified the plaintiff

that his failure to comply with the deadline for responding to

the defendants’ discovery request, with the scheduling order,

and with the Federal and Local Rules may result in dismissal of

the action for failure to prosecute.   See id.


          No attorney has entered an appearance on the

plaintiff’s behalf by the April 12, 2021 deadline set by the

court or afterward.   The plaintiff has not provided any notice

to the court regarding whether he intends to proceed with or

without representation.




                                  3
           On June 2, 2021, the defendants filed the current

motion to dismiss the plaintiff’s complaint.    See ECF No. 18.

The defendants state that they have received no response from

the plaintiff to their discovery request by the April 22, 2021

deadline set by the court, or afterward.    See id.   The

defendants ask that the complaint be dismissed due to the

plaintiff’s failure to prosecute the action.    See id.     The

defendants served the plaintiff with a copy of their motion by

mail.   See id. at 3.   The plaintiff has not responded to the

motion within the time set for doing so or at any time

thereafter.   See LR Civ P 7.1(a)(7); see also Fed. R. Civ. P.

5(b)(2)(C); Fed. R. Civ. P. 6(a), (d).


           Fed. R. Civ. P. 41(b) provides for the dismissal of an

action for the plaintiff’s failure to prosecute or to comply

with the court’s rules or orders.     See Attkisson v. Holder, 925

F.3d 606, 625 (4th Cir. 2019); see also Link v. Wabash R. Co.,

370 U.S. 626, 629 (1962) (“The authority of a federal trial

court to dismiss a plaintiff’s action with prejudice because of

his failure to prosecute cannot seriously be doubted.”).      In

determining whether such a sanction is appropriate, the court

should balance the following factors: “‘(1) the plaintiff’s

degree of personal responsibility; (2) the amount of prejudice

caused the defendant; (3) the presence of a drawn out history of




                                  4
deliberately proceeding in a dilatory fashion; and (4) the

effectiveness of sanctions less drastic than dismissal.’”

Attkisson, 925 F.3d at 625 (quoting Hillig v. C.I.R., 916 F.2d

171, 174 (4th Cir. 1990)).   “A district court need not engage in

a rigid application of this test, however, when a litigant has

ignored an express warning that failure to comply with an order

will result in the dismissal of his claim.”   Taylor v. Huffman,

No. 95-6380, 1997 WL 407801, at *1 (4th Cir. 1997)

(unpublished); see also Ballard v. Carlson, 882 F.2d 93, 96 (4th

Cir. 1989) (noting that “[a]ny other course” can “place[] the

credibility of the court in doubt and invite[] abuse”).


          Having considered the relevant factors in light of

particular circumstances of this case, the court concludes that

dismissal is appropriate.    The plaintiff has failed to comply

with the court’s order to proceed with his case with or without

counsel and to respond to the defendants’ discovery request,

despite the court’s express warning that failure to do so could

result in dismissal for failure to prosecute.   The plaintiff has

likewise failed to abide by the Federal and Local Rules, which

require him to timely respond to discovery requests, and has not

filed a response opposing the current motion within the time

allotted by the Local Rules.   In view of these failures, it

appears that the plaintiff no longer wishes to pursue this




                                  5
matter and that the fault for the delays of the proceedings

herein, which have necessarily prejudiced the defendants, lies

with him.   Accordingly, dismissal is the appropriate sanction.


            For the foregoing reasons, it is ORDERED that the

defendants’ motion to dismiss (ECF No. 18) be, and hereby it is,

granted.    It further ORDERED that this action be, and hereby it

is, dismissed with prejudice for failure to prosecute.


            The Clerk is directed to transmit this order to all

counsel of record, to any unrepresented parties, and to the

plaintiff at the following address:

            27 Telena Court
            Wood, West Virginia 25428


                                        ENTER: June 24, 2021




                                  6
